Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-12-00203-CV

                                     John F. SONTAG,
                                         Appellant

                                              v.

                                      Sheila CADENA,
                                          Appellee

                From the 63rd Judicial District Court, Val Verde County, Texas
                                   Trial Court No. 28,080
                       Honorable Enrique Fernandez, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED. Costs of appeal are taxed against Appellant John F. Sontag.

       SIGNED May 15, 2013.


                                               _____________________________
                                               Karen Angelini, Justice